Citation Nr: 1738328	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  12-23 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for degenerative joint disease, right ankle status post subluxation and fibular fracture, on a schedular and extraschedular basis, prior to August 18, 2010, and in excess of 40 percent thereafter.

2. Entitlement to an initial rating in excess of 20 percent for right ankle limitation of motion associated with degenerative joint disease, right ankle status post subluxation and fibular fracture.  

3. Entitlement to an initial rating in excess of 10 percent for compression mononeuropathy of the common peroneal nerve associated with degenerative joint disease, right ankle status post subluxation and fibular fracture.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Polly Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1983 to March 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied a rating in excess of 30 percent for degenerative joint disease, right ankle status post subluxation and fibular fracture; in an August 2015 rating decision, the RO increased the rating to 40 percent, effective August 18, 2010.  In the same rating decision, the RO granted a separate rating for right ankle limitation of motion with a separate evaluation of 20 percent, effective April 9, 2010, as well as a separate rating for compression mononeuropathy of the common peroneal nerve associated with the right ankle disability with a separate evaluation of 10 percent, effective April 9, 2010.  The Board takes jurisdiction of the propriety of these ratings as they are part and parcel to the original issue on appeal. 

In July 2014, the Veteran testified at a videoconference hearing.  Unfortunately, due to an audio malfunction, a written transcript of that hearing is unavailable.  The Veteran was informed of the malfunction in August 2014 and given an opportunity to appear at a new hearing, in accordance with 38 C.F.R. § 20.717.  In September 2014, the Veteran declined to do so and asked that the appeal be considered based on the evidence of record.

In a January 2016 rating decision, the RO granted entitlement to TDIU, effective August 18, 2010, and this matter is not before the Board.


FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the Veteran, a 40 percent rating is warranted for the period prior to August 18, 2010, the Veteran's degenerative joint disease, right ankle status post subluxation and fibular fracture disability required the use of a brace.

2.  For the entire period on appeal, the Veteran's combined rating for the disabilities associated with the service-connected right ankle status post subluxation and fibular fracture is 60 percent which is the maximum rating allowed for a knee amputation at the knee level.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 40 percent for degenerative joint disease, right ankle status post subluxation and fibular fracture, prior to August 18, 2010, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5262 (2016).

2.  The criteria for a rating in excess 40 percent for degenerative joint disease, right ankle status post subluxation and fibular fracture, from August 18, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5262 (2016).

3.  The criteria for an initial rating in excess of 20 percent for right ankle limitation of motion associated with degenerative joint disease, right ankle status post subluxation and fibular fracture have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2016).

4.  The criteria for a rating in excess of 10 percent for compression mononeuropathy of the common peroneal nerve associated with degenerative joint disease, right ankle status post subluxation and fibular fracture have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.40, 4.45, 4.71a, Diagnostic Code 8521 (2016).

5.  The amputation rule precludes a combined disability rating higher than 60 percent for the Veteran's right knee/ankle disability.  38 C.F.R. § 4.68, §4.71a, Diagnostic Code 5162 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

The Veteran was provided pre-adjudication notice in May 2010 regarding how to substantiate the claim for increased rating for his right ankle disability.  The Veteran was also told how VA would assist him in obtaining additional relevant evidence and how VA determines the effective date and disability rating.

The VCAA also requires VA to make efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on a claim.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c)(4).

In the present case, the Board finds that the duty to assist has been fulfilled.  The Veteran's service treatment records have been obtained.  He has also been examined (in May 2010, April 2015, and June 2015).  The reports of those examinations, taken together with other evidence of record, contain descriptions of impairment sufficient for the proper evaluation of his disability.  There is no suggestion on the current record that there is any other evidence outstanding.  As such, no further development action is required.

Finally, in January 2015, the Board remanded the case and directed the AOJ to schedule the Veteran for a VA examination.  The AOJ did so and readjudicated the issue on appeal in an August 2015 supplemental statement of the case.  For these reasons, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Laws and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Veteran's degenerative joint disease, right ankle status post subluxation and fibular fracture has been rated as 30 percent disabling prior to August 18, 2010, and rated as 40 percent disabling thereafter pursuant to Diagnostic Code 5262.  Diagnostic Code 5262 pertains to impairment of the tibia and fibula.  38 C.F.R. § 4.71a, Diagnostic Code 5262.  In addition, the Veteran is in receipt of a separate 20 percent rating under Diagnostic Code 5003-5271 for right ankle limitation of motion associated with degenerative joint disease, right ankle status post subluxation and fibular fracture, since April 9, 2010.  A separate 10 percent rating under Diagnostic Code 8521 for common mononeuropathy of the common peroneal nerve associated with degenerative joint disease, right ankle status post subluxation and fibular fracture, also since April 9, 2010.

Under Diagnostic Code 5262, malunion with marked knee or ankle disability warrants a 30 percent evaluation; and nonunion with loose motion requiring a brace warrants a 40 percent evaluation.  38 C.F.R. § 4.71a; Diagnostic Code 5262.

Under Diagnostic Code 5271, marked limited motion of the ankle warrants a 20 percent rating.

Under Diagnostic Code 5270 for ankylosis of the ankle, the minimum 20 percent rating is warranted for ankle in plantar flexion, less than 30 degrees.  A 30 percent rating is warranted for ankle in plantar flexion, between 30 degrees and 40 degrees, or in dorsiflexion, between 0 degrees and 10 degrees.  The maximum 40 percent rating is warranted for in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion, or eversion deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5270.

The words "slight," "moderate," and "marked," as used in the various Diagnostic Codes, are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just" decisions. 38 C.F.R. § 4.6.  Normal ankle motion is dorsiflexion to 20 degrees, and plantar flexion to 45 degrees.  38 C.F.R. § 4.71a, Plate II.

Finally, the Amputation Rule provides that the combined ratings for disabilities of an extremity shall not exceed the rating for amputation at the elective level.  38 C.F.R. § 4.68.  Amputation of the middle or lower third of the leg warrants a 60 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5162.


Facts and Analysis

A Rating Greater that 30 Percent from April 9, 2010, to August 17, 2010, for Degenerative Joint Disease, Right Ankle under Diagnostic Code 5262

In connection with his April 2010 claim for an increased rating, the Veteran was afforded a VA joints examination in May 2010.  With regard to his right ankle, the Veteran reported instability, pain, stiffness, weakness, decreased speed of joint motion, episodes of dislocation or subluxation several times a week, warmth, swelling, and flare-ups.  He reported standing and walking limitations.  It was noted that the Veteran used a cane intermittently.

The Board finds that a rating of 40 percent for the period from April 9, 2010 to August 17, 2010, which was the date of the Veteran's claim for an increased rating for the service connected degenerative joint disease, right ankle status post subluxation and fibular fracture.

In this regard, the Veteran's statement submitted in support of his April 2010 claim for an increased rating noted that his ankle condition had become increasingly worse and that he walked with a limp.  Though the May 2010 VA examination was silent as to whether the Veteran used a brace, it was in August 2010 when it was first noted that the Veteran wore a brace, warranting the increase to 40 percent.  The Board affords the Veteran the benefit of the doubt in finding that the Veteran should be awarded the 40 percent rating, the highest rating permitted under Diagnostic Code 5262, from the time he filed his claim for an increased rating.

A Rating Greater that 40 Percent from August 18, 2010, for Degenerative Joint Disease, Right Ankle under Diagnostic Code 5262

For the period from August 18, 2010, the Board finds that a rating in excess of 40 percent is not warranted.

Private treatment records dated from August - September 2010 showed the Veteran's complaints of chronic right ankle pain, antalgic gait and swelling, for which medication and physical therapy were prescribed.

A November 2010 VA treatment note shows that the Veteran presented with right ankle pain.  A hinged ankle-foot orthosis was prescribed to limit medial lateral movement rather than dorsiflexion or plantar flexion.

Buddy statements submitted in September 2013 describe that the Veteran had trouble walking, used a leg brace and a cane, and was in constant pain.  

The Veteran underwent another VA examination in April 2015.  He reported the constant use of a brace, swelling, and severe pain.  He said he used a walker and a cane if he needed to leave his home.  Range of motion testing showed right ankle dorsiflexion at 0 degrees and plantar flexion to 35 degrees, with pain noted on examination causing functional loss.  There was evidence of pain with weight bearing.  The Veteran was able to perform repetitive use testing with at least three repetitions, without any additional loss of function or range of motion.  Muscle strength testing revealed normal muscle strength.  There was ankle instability and dislocation noted.

Following a Board remand, he underwent another VA examination in June 2015.  He reported the same functional limitations as at the April 2015 examination, and noted that he took morphine for pain.  Right ankle dorsiflexion was at 0 degrees, and plantar flexion was 10 to 30 degrees.  Muscle strength testing revealed 4/5 muscle strength.  No ankylosis was noted.

Based upon these findings and the analysis below, a rating in excess of 40 percent is not warranted from August 18, 2010.

Amputation Rule
As noted above, in addition to the ratings assigned under Diagnostic Code 5262, the Veteran has been awarded a separate 20 percent evaluation under Diagnostic Code 5271 for limitation of the ankle, effective April 9, 2010, as well as an additional 10 percent rating for compression mononeuropathy of the common peroneal nerve associated with degenerative joint disease, right ankle status post subluxation and fibular fracture, effective April 9, 2010.

In light of the increased 40 percent rating under Diagnostic Code 5262 for the period from April 9, 2010 to August 17, 2010 granted herein, under the Combined Ratings Table (38 C.F.R. § 4.25), the combined rating of 40 percent under Diagnostic Code 5262, 20 percent under Diagnostic Code 5271, and 10 percent under Diagnostic Code 8521 combines to equal 60 percent, now in effect for the entire appeal period.

The Amputation Rule provides that the combined ratings for disabilities of an extremity shall not exceed the rating for amputation at the elective level.  38 C.F.R. § 4.68.  In this case, the Amputation Rule precludes a rating in excess of 60 percent for any pathology involving the middle or lower third of the leg.  38 C.F.R. § 4.71a, Diagnostic Code 5162.  

Here, as the Veteran's original grant of service connection included injury to the fibula, the criteria for amputation at the knee level may be considered.  If these criteria are utilized, the Amputation Rule precludes a rating in excess of 60 percent for pathology involving the knee.  38 C.F.R. § 4.71a, Diagnostic Code 5162-5164.

In other words, the 40 percent rating for the Veteran's fibular fracture, combined with the 20 percent rating assigned for limitation of motion of the ankle and 10 percent rating assigned for compression mononeuropathy of the common peroneal nerve, is the maximum rating allowed for an amputation of the lower third of the leg, at the elective level.

Thus, the Board need not consider whether a rating higher than 40 percent is warranted for degenerative joint disease, right ankle status post subluxation and fibular fracture under Diagnostic Code 5262, nor whether increased ratings are warranted under Diagnostic Code 5271 or 8521, or any other relevant code.  Even if he were entitled to a separate rating under another Code, he would not receive additional compensation.

In sum, a rating of 40 percent is warranted for the period from April 9, 2010 to August 17, 2010.  A rating in excess of 40 percent under Diagnostic Code 5262 since August 18, 2010 is denied.  Ratings in excess of 20 percent for right ankle limitation of motion and in excess of 10 percent for compression mononeuropathy of the common peroneal nerve, are denied.

Extraschedular Consideration
The Veteran's representative has asserted that the Veteran's right knee/ankle disability warrants a higher rating on an extraschedular basis because it is "of such severity that amputation and prosthesis would equally serve."  See, March 2017 Representative's Brief at 3.  

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321 (b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation Service for consideration of an extraschedular rating.  

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, the assigned schedular rating is adequate, and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The Board finds the Veteran's right knee/ankle disability does not present an exceptional or unusual disability picture such that the application of the regular schedular standards would be inapplicable.  38 C.F.R. § 3.321 (b).  Specifically, his disability is manifested primarily by reports of pain, reduced range of motion, swelling, difficulty standing or walking for prolonged periods of time, and an inability to squat and stoop.  Such manifestations and related impairment are contemplated by criteria for the schedular rating currently assigned.  There is nothing exceptional or unusual about the Veteran's right ankle disability.  Thun, 22 Vet. App. at 115.  In addition, in light of the increased rating being granted herein, the Veteran is compensated at the highest level contemplated for a right below the knee amputation, which directly addresses the representative's argument.  

As the Board concludes that all of the right knee and ankle symptoms are contemplated by the rating schedule, the criteria for the first element of Thun are not met, and further consideration of an extraschedular rating is not required.  See Thun, 22 Vet. App. at 118-19; 38 C.F.R. § 3.321 (b)(1).


ORDER

A rating of 40 percent for the period from April 9, 2010 to August 17, 2010, for degenerative joint disease, right ankle status post subluxation and fibular fracture, is granted.

A rating in excess of 40 percent for the period from August 18, 2010, for degenerative joint disease, right ankle status post subluxation and fibular fracture, is denied.

An initial rating in excess of 20 percent for right ankle limitation of motion associated with degenerative joint disease, right ankle status post subluxation and fibular fracture, is denied.

An initial rating in excess of 10 percent for mononeuropathy of the common peroneal nerve associated with degenerative joint disease, right ankle status post subluxation and fibular fracture, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


